COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Richmond, Virginia


SAMUEL VICTOR PALMER

v.         Record No. 1214-95-2         MEMORANDUM OPINION * BY
                                         JUDGE RICHARD S. BRAY
EDNA LEE PALMER                               MAY 14, 1996

             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

           James Emmett Anderson for appellant.
           Harry P. Anderson, Jr., for appellee.



     Edna Lee Palmer (wife) and Samuel Victor Palmer (husband)

were divorced by decree of the trial court which retained

jurisdiction to thereafter "adjudicate the remedies provided by

. . . Code [§§] 20-107.1, 107.2 and 107.3" and "to award counsel

fees and costs . . . ."   These remaining issues were resolved by

a further order which allocated certain marital property and

debts between the parties, vested physical custody of their

infant child in wife, fixed the related child support

obligations, and awarded wife spousal support and counsel fees.

Husband challenges each ruling on appeal.   For those reasons

hereinafter set forth, we reverse in part and affirm in part.

     The parties are fully conversant with the record, and a

recitation of the facts is unnecessary to this memorandum

opinion.   "Upon familiar principles, we review the evidence on

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
appeal in the light most favorable to . . . the party prevailing

below."       Cook v. Cook, 18 Va. App. 726, 731, 446 S.E.2d 894, 896

(1994).

                          EQUITABLE DISTRIBUTION

        "[I]n reviewing an equitable distribution award, we rely

heavily on the trial judge's discretion in weighing the

particular circumstances of each case."       Aster v. Gross, 7 Va.

App. 1, 8, 371 S.E.2d 833, 837 (1988).      Accordingly, we defer to

the chancellor's resolution of the conflicting equities and will

upset an award only if unsupported by the evidence or the result

of an abuse of discretion or failure to follow statutory mandate.
 Banagan v. Banagan, 17 Va. App. 321, 326, 437 S.E.2d 229, 231-32

(1993) (citations omitted).

        Here, the record discloses a $50,438 IRS lien on the marital

home.       However, the trial court, without support in the record,

concluded that "a realistic settlement of the lien would be

approximately $20,000." 1     This determination infected the related

equitable distribution with error, necessitating a

reconsideration by the trial court of the parties' respective

interests pursuant to Code § 20-107.3.

        On remand, although the trial court need not assign a weight

to each factor prescribed by Code § 20-107.3, we caution that it

must be guided by the statute in fashioning a proper award.



        1
      Because we reverse and remand on this issue, we decline to
specifically address husband's additional challenges to the
award.

                                   - 2 -
                             CUSTODY
          When addressing matters concerning a child
          . . . the paramount consideration of a trial
          court is the child's best interests. On
          review, "[a] trial court is presumed to have
          thoroughly weighed all the evidence,
          considered the statutory requirements, and
          made its determination based on the child's
          best interests." Furthermore, the evidence
          is viewed in the light most favorable to the
          prevailing party below and its evidence is
          afforded all reasonable inferences fairly
          deducible therefrom. "In matters of a
          child's welfare, trial courts are vested with
          broad discretion in making the decisions
          necessary to guard and to foster a child's
          best interests." The trial court's judgment,
          "when based on evidence heard ore tenus, will
          not be disturbed on appeal unless plainly
          wrong or without evidence to support it."


Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991) (citations omitted); see Code

§§ 20-124.1 through 20-124.3.

     Here, the trial court vested legal custody of the child in

both parents, "with [wife] having the primary physical and

residential custody of the child and [husband] having liberal and

reasonable visitations . . . ."   The court noted a "concern[]

about the inability of the parties to communicate" but concluded

that "joint custody should be attempted in fostering the best

interest of [the child]."   The resulting custodial arrangement

comports with Code §§ 20-124.1 through 20-124.3.

     Our review of the record discloses ample evidence to support

the trial court's order, without suggestion of an abuse of
              2
discretion.

     2
      Husband's contention that the trial court "recant[ed]" an
earlier ruling is without merit.


                                - 3 -
                             CHILD SUPPORT

     In determining an appropriate award of child support, "the

court shall consider all evidence presented relevant to any

issues joined in that proceeding," and the "decision . . . shall

be rendered upon the evidence relevant to each individual case."

Code § 20-108.1(B).     "However, there shall be a rebuttable

presumption . . . that the amount of the award which would result

from the application of the guidelines set out in Code § 20-108.2

is the correct amount of child support . . . ."        Id.   Deviation

is permissible upon consideration of specific statutory factors,

if accompanied by "written findings in the order . . . that the

. . . guidelines would be unjust or inappropriate in a particular

case."     Id.

     Here, in computing the parties' support obligations pursuant

to Code § 20-108.2, the trial court assigned monthly "gross

income" to husband of $2,300, without evidence to support this

finding.     See Code § 20-108.2(C).     The statutory formula

correlates the gross income of the parents, the amount of the

support award, and the respective obligation of each parent.

Code § 20-108.2.    Thus, attribution of an incorrect gross income

component to husband resulted in an erroneous computation of his

support obligation, an error which requires remand.

                            SPOUSAL SUPPORT

     Code § 20-107.1 requires the court to consider certain

enumerated circumstances in ascertaining an award of spousal



                                 - 4 -
support, if any.       "This does not mean that the trial court is

required to quantify or elaborate exactly what weight . . . it

has given to each . . .," provided "the court's findings . . .

have some foundation based on the evidence presented."          Woolley

v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426 (1986).

     Because our disposition of several issues subject of this

appeal impact upon circumstances relevant to spousal support, we

must also reverse and remand the instant award for

reconsideration by the trial court, guided by the provisions of
                   3
Code § 20-107.1.
                              ATTORNEY'S FEES

     The trial court will doubtless revisit attorney's fees in

the context of other issues remanded by this decision, and we,

therefore, reverse and remand the present award to permit such

further consideration.       See Westbrook v Westbrook, 5 Va. App.
446, 458, 364 S.E.2d 523, 530 (1988) (citations omitted); Code

§ 20-79.

     Accordingly, the order of the trial court is reversed in

part and affirmed in part, and the cause is remanded for further

proceedings in accordance with this opinion.
                                                Affirmed in part,

                                   reversed in part,
     3
      Should the issue of "lump sum" spousal support arise on
remand, the unique character of such relief must be considered by
the trial court. Code § 20-107.1; Blank v. Blank, 10 Va. App. 1,
389 S.E.2d 723 (1990); Mosley v. Mosley, 19 Va. App. 192, 450
S.E.2d 161 (1994).




                                   - 5 -
and remanded.




- 6 -